                    III dIflI         wipi’iI wuni   run inc vVtItHN UbIKItI U WISLUNSIN
 UNITEDCase:  3:19-cr-00090-wmc
        STATES OF AMERICA
                                               Document #: 19 Filed: 08/14/19 Page 1 of 2

                     Plaintiff,                       CA5E NO. 19 CR 90 WMC

          vs.                                         AFFIDAVIT AND NOTICE OF NON-CORPORATE

 FREDERICK C. KRIEMELMEYER                           STATUS AND DEMAND FOR RESPONSE THERETO

                     Defendant,


 For rile Record


     AFFIDAVIT AND NOTICE OF NON-CORPORATE STATUS AND DEMAND FOR RESPONSE THERETO

         Concerning the Rights of American citizens in foreign States under The Expatriation Act

COMES NOW, NUNC PRO TUNC, Frederick George Kriemelmeyer, Amicus Curie, hereinafter Affiant, I.
me mv his. Title Holder of the age of maJority, being of snund mind and competent to make this
Affidavit with personal knowledge of the facts contained herein, hereby attesting to said facts in
Affiant’s authorized capacity, to wit;

    1.   That Affiant is not a corporation created under the laws of the United States or any state, the
         District of Columbia, or any territory, commonwealth or possession of the United States or any
         foreign state or country, public or private;
    2.   That Affiant is not an officer, agent, shareholder, franchisee or fiduciary agent, resident,
         inhabitant, or domiciled in any corporation;
    3,   That Affiant is not; A vessel documented under Chapter 121 of Title 46 USC or a vessel
         numbered as provided in Chapter 123 ofthat Title;
    4.   That Affiant is not an enemy of the United States nor any corporation created under the laws of
         the United States nor any state, the District of Columbia nor any territory, commonwealth or
         possession of the United States, nor any foreign state or country, public or private;
    5.   That Affiant is neither an enemy, nor affiliated with any alleged enemy, of any public or private
         corporation, domestic or foreign, but is a neutral body;
    6,   That Affiant, Frederick George Kriemelmeyer, and the location of 319 Main Street, Suite 400, La
         Crosse, Wisconsin, Near [54601], are particularly unique to this Affiant, although not affiliated
         with the corporate body politic near the same location and it suffices as complete, necessary
         and sufficient identification and evidence of Affiant’s neutral standing per 15 USC 1681h;
    7.   That Affiant, a living, breathing man, hereby declares in handwriting the following facts,true to
         the best knowledge and belief;                               P(,PiL%’HI:fi- ; Ci!fridF cj;yc!       F   qV.LQ

         Ui   Cr’   ,
                        (1& FFn
                             L   fr/I
                                  f
                                                       ci  dik fi UKJ’ / 6i’
         FC KkLFrnLLMLw/;P F,2tfl tam(L4thLIuP F?,E13 ã,?cr7f /tfLihi)LI !Hfr//x1
         ?ja/?ci’&,i Kfl              (A1ViT( i) SIATE9 (&rf/tzI ,o, Dtfl4n4 t
         %(O7ZP (cai1io U’ lii 5flh)L,o{AMLil/ ,4’i/J5ThI
              ipc, DEk’1 ii7,m 1,                        sr ia ‘ia j p’k’ P1’J,
         and ALL OTHER CORPORATE MEMBERS WHO ARE; OR MAY BE ASSOCIATED WITH. ANY
         COMPLAINTS AGAINST my natural body;

And any presumption, assumption, claim or representation that Affiant is any of the above, or
 documentation implying any of the above, is not the act or intention of this Affiant and any such
 presumption, assumption, claim, representation or documentation is fraudulent, illusionary, false

 representation of a matter of tact or a kind of artifice emoloved by one oerson to deceive another for
self-serving purposes.

Affiant hereby NOTICES the following Corporate entities and their agents: Unites States of America,
United States, United States District Court for the Western District of Wisconsin, Elizabeth S Altman,
AUSA, and by her the United States Attorney’s Office, Eric Kopp, Special Agent, and by him the IRS and
United States Secretary of the Treasury.
     Case: 3:19-cr-00090-wmc Document #: 19 Filed: 08/14/19 Page 2 of 2



DEMAND FOR RESPONSE is hereby claimed within the twenty (20) days of receipt of this instant NOTICE
for rebuttal, denial, counter claim, production of contrary evidence, contracts or instruments of any
kind, point for point with specificity or admission of all Affiant claims are undisputed fact by DEFAULT,
where an unrebutted Affidavit stands as truth in commerce, said RESPONSE to be upon Frederick
George Kriemelmeyer, c/c 319 Main Street, La Crosse, Wisconsin Near [54601]

ur-ther Affiant solemnly attests that the facts contained herein are true, correct and complete to the
best of Affiant’s knowledge and belief, under the penalty of perjury in accordance with the laws of the
United States and the Law of Nations

Further Affiant sayeth naught
                                                                                 7


IN WJ9IESS WEEOF            have hereunto set my hand an,sal this            /day of July, 2019
                                                               •
     -<‘
                                                                     -L_ Sui Juris

Frederick George Kriemelmeyer,-ui Juris

in the State ot         (flrc-.rk
In the County of

On this, the            day of July, 2019, presented Frederick George Kriemelmeyer, who subscribed
this instant irj;fument and acknowledged that he executed the same for the purposes therein
contain,_.’

                  t   ill                                ,   Notary Public

My commission expires’          V        /   ;zay                                           TINA MARIE BEDHTE     I
                                                                                             NDTA.Y FJE.: N%E’Z
                                                                                            ‘.iCc”n E.:eJz—

                                       CERTIFICATE OF SERVICE

I CERTIFY THAT A TRUE AND CORRECT COPY DF THE FOREGOING AFFIDAVIT AND NOTICE WAS HAND
DELIVERED/MAILED TO ALL ABOVE NAMED CORPORATE ENTITIES AND/OR THEIR AGENTS ON


h/                                                                                      ,   Suiiuris
